                                                        MEMO ENDORSED
                                                     February 21, 2020

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                       Re:    United States v. Clifford Taylor, 19-CR-410


Dear Judge Failla:

        This case is currently scheduled for a conference on February 26, 2020, either for Mr.
Taylor to plead guilty or for a trial date to be set. I write with the consent of the government
to seek a brief week or ten-day adjournment of the conference.

       The government has offered Mr. Taylor a plea, and he is considering it. Given his age
and the seriousness of the charges, Mr. Taylor requires a few days of additional time to make a
decision. Also, while I have made several visits to the MCC to discuss this plea with Mr.
Taylor, at least one or two more visits will be required to finalize our plea discussions.
Unfortunately, I am out of the state until Tuesday, and therefore will not be able to complete
these discussions with Mr. Taylor by Wednesday.

        I do expect that these plea discussions will be fruitful, and will ultimately save time and
resources. Accordingly, I respectfully request an adjournment of the conference to March 5 or
later. On behalf of Mr. Taylor, I agree to exclude time between February 26 and the date of the
next conference under the Speedy Trial Act to facilitate and complete plea discussions.

       Thank you for your consideration.

                                                     Respectfully submitted,

                                                             /s/

                                                     Florian Miedel
                                                     Attorney for Clifford Taylor



cc:    AUSA Daniel Wolf
Application GRANTED. The status conference previously
scheduled for February 26, 2020 is hereby ADJOURNED to March
9, 2020, at 4:00 p.m. in Courtroom 618 of the Thurgood
Marshall Courthouse, 40 Foley Square, New York, NY.

It is further ORDERED that time is excluded under the Speedy
Trial Act between February 26, 2020, and March 9, 2020. The
Court finds that the ends of justice served by excluding
such time outweigh the interests of the public and the
defendant in a speedy trial because it will permit the
defendant to consider the plea offer.



Dated: February 21, 2020         SO ORDERED.
       New York, New York



                                 HON. KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE
